COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bartolo Cardenas Perez v. The State of Texas

Appellate case number:    01-14-00061-CR

Trial court case number: 1846057

Trial court:              County Criminal Court at Law No. 13 of Harris County

        On December 19, 2013, appellant, Bartolo Cardenas Perez, filed his notice of appeal of
the trial court’s judgment of conviction. The clerk’s record was filed in this Court on February
11, 2014. The reporter’s record was due to be filed no later than February 18, 2014. On February
25, 2015, we abated the appeal pending the filing of findings of fact and recommendations
regarding the reporter’s record.

         On September 3, 2015, we reinstated the case on the Court’s active docket and ordered
the official court reporter of Harris County Criminal Court at Law No. 13 to file the reporter’s
record no later than October 5, 2015. The court reporter has filed a motion for extension of time
to file the reporter’s record. We grant the motion. The reporter’s record is due to be filed in
this Court no later than November 9, 2015. No further extensions will be granted absent
extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: October 13, 2015